The Court

heard with attention the arguments, and were clear and unanimous, that a bona fide assignment made, not for partial but general benefit of all the creditors, and comprehending all the debtor’s property, is not fraudulent, but highly beneficial and equitable to'creditors. The plaintiff had no lien at the time of assignment. His judgment was obtained after. The act of assembly gives priority to ihe first recorded sale or mortgage, but is silent as to judgments. Neither the reasoning nor law applies. The assignment must be supported, (a)

 See the case of Penmar v. Munt, 2d vol. Also the case of Ashe v. Executors of Aske.